HonorabiaCharlesR. Martin
CountyAuditor
E&rrisoncanty
Marshall,Texas                         I

Dsar Sir:                           OPinion   No. o-4116
                                    Ril Logalltyof the Ear&son County
                                        Cmmissioners'Court oamtraoting
                                        with the City-ofWar&all to fur-
                                        ruishfire-fightingfacilitiesto
                                        cer+%in~definedfire districts
                                        only, outsidethe civ limitabut
                                        wit&in an eight-mileradius of the
                                        aity'a aenter,to the excluizion of
                                        the remainderof the oounty; and O.
                                        relatedquestion.

        Your letterrequestingthe opinionof this departmenton the quo+
tions statedthereinreads ia pwt as fallowrr

"The City of Marshallhas made a proposal'tothe Cemissionec8'Cauz$ of
HarrisonCounty to enter into an agreemexrt~tith
                                              the City of Hnrshall,
vdzersbgthe Countyno~Q$‘bsTequfredto first organiz#,flre  distriotoin
 .,tbioklypopulitedoutQ$ag settlommts Ilthin L radiusof eight (8)
tiles frmthe centerof the City of Marshall,Pnd in said agreementthe
Countywould be requiredto pay a stipul&ed sum to the City of Marshall
ror each run mad&by the City Fire Da$arta~ntto the designatedfire dis-
trict (therebyexoludingall other se&ions of the County),and under
said contractor agreementthe Coun@ in turn would be requiredto make a
aontraotwith the individualpropertyownerswithin the designatedfire
distriot. That the propew owrs would be requiredto ppy the ooun*,
or ratherreimbursethe County,for eachnm made *the City Fire Depart-
ment for a stipulatedSIIBI
                         chargedthe countgIy tie City.

"QuestionNo. One: Hould the Commissioners  * court of Halvisoncountgbe.
authorizedunder the law to enter Into a contracttith the City of Marshall
to providefor fire fightingfacilitiesfor oertaindefinedfire districts
outsidethe city limits,but within the county and within a radius of eight
(8) miles from the center of the Citg of Marshall,and at the same time       .
excludeall other sectionsof the oountg?
Hon. CharlesR. *tin,   page 2 (O-4116)



*QuestionNo. Twoa Would the Commissioner8*  Court of EarrisonCounty be .'
authorizedunder the law to enter into above contraotwith privateproperty
ownersin certaindesignatedareas outlyingthe city limits of bkrshall,
Texas,and lyingwithin the county and within a radiusof eight miles from
the centerof the City of Marshall,therebyaxoludingall othersactions   of
the county,whereby for a oertainstipulatedsum to bs pid toths aountyby
certainpr0pm-Q ownersin the firo district,the countywould, in turn,
furnishto the propee owners in said fire distriat,fire fightingfacili-
ties under the above describedcontractwith the City of Marshall,and
therebyexoludingall other motions of the County?"

        House Bill Noo.262, dots of the 47th Legislature,RegularSession,
(Article2351a-1,%ernon'sAnnotatedCivil Statutes)providesin part:
"    . The Commissioners* Court of any countyof this State shall aisc have
tlk*authority to enter into oontractswith any city,town, or villagewithin
the countyand/oradjoiningaounties,upon such terms and conditionsas shall
be agreedupon betweenthe Commissioners  ' Court and the governingbody of snob
city, town, or village,for the use ofthe fire truoksand other fire fight-
ing squipnentof the city,town, or village . e ."

          Generallyspeaking,the authorityof the oonrmissionars‘   court as the
governingbody to make oontratcts   in its behalf is strictlylimitedto that
conferredeitherexpresslyor by fair or necessaryimplicationby the Constitu-
tion and law8 of the St+.     (TarrantCountyvs. Rogers,125 S.W. 592; Baldwin
VS. Travis   county, 00 S.H. 480).    The authorityto aontraoton behalf of the
count is vested in the'comnissioners'    oourt in absenceof a statuteauthoxiz-
ing some other agency to contraot3and if an agreementis not made throughor
sanotionedby suoh agency,it binds neitherthe countynor the individual.
(Sparksvs. KaufmanQunQ, 194 S.W. 605; AmarioanDisinfectingCo. vs. Free-
&one County,193 S.W. 440: Texas Juriaprodancd,     Vol. 11, pe 630). The
conmissioners'  court must havu authorityof law for its contract.and, if the
authorityhas-keengiven,a reasonableconstruction       of itwill be given to
effectits purpose. (Conmissioners'     Court VS. Wkllaae,15 S.We (2d) 525)a

         Article 2351~1-1,
                         supra, specificallyauthorizesthe commissioners'
oourt of any countyof this State to enter into contractswith aqg oity, toam,
or village*thin the countyand/or adjoiningcountiesupon suchterms and
oonditionsas shallbe agreedupon %&weaa the oonmissioners'    court and the
governingbody of the city, town, or -villagefor the use of fire trucksand
other flm fightingequipmentof the city/town, or village. Therefore,Sa
reply to your first question,it is our opinionthat the oonmissioners'
court of HarrisonCountyis authoriasdunder the law to enter into a contract
with the city of Marshallto providefor fire fightingfacilitiesfor certain
defineddistrictsor areas outsideof the oity limitswhichare tiithin     the
countyand v&thin the radius of sight miles from the center of the City of
Marshall,and at the same tIme‘axcludeall other sectionsof the countg.
            It.&&in,
Eone mari.ai.           psge 3 (O-4116)



m think that the distanoafrom the oily or the areas to b includedare'
imnatsrialand that the ccmmissioners'court oan legallycontractwith
the city to providefor fire fightingfacilitiesupon such teams and con-
ditionsas shall be agreedupon betweenthe commissioners' court and the
governingbody of the city0

         In answerto vour secondquestion,you are rsspsctfuliyadvised
that it is our opinionthat the commissioners'
                                            court of said countyhas
no authozitywhatsoeverto enter into the alive mentionedoontractor
co&r&s tith privatepropertyowners for the purposesheretoforemention-
ed. There is no authorityof law for such contracts.

        Trustingthat the foregoingfully answersyour inquiry,we are
                                          Yours veryt nlly

                                    ATTORNEYGRNERlUOFTS?LLS

                                    By /s/Ardell Williams

                                            Ardell Williams
                                                 Assistant

APPROVEDAPRIL '3,1942
/=I GROVSRSEUERS                                BFF%?OVRD
FIRSTAsSISTAm                                 OpinionCozmuittes
A~ORXEYGWEJi&L                                   l&BITE ,.
                                                 chpiman ~~'